 



Exhibit 10.44

ADDENDUM TO BUSINESS FINANCING AGREEMENT AND
AGREEMENT FOR WHOLESALE FINANCING

     This Addendum is made to (i) that certain Business Financing Agreement
executed on the 25th day of June, 2004, between En Pointe Technologies Sales,
Inc. (“Dealer”) and GE Commercial Distribution Finance Corporation (“CDF”), as
amended (“BFA”) and (ii) that certain Agreement for Wholesale Financing between
Dealer and CDF dated June 25, 2004 as amended (“AWF”).

     FOR VALUE RECEIVED, CDF and Dealer agree as follows:

     1. Section 3.2 of the BFA is hereby amended to read as follows, and, to the
extent applicable, the following provision shall also amend the AWF (capitalized
terms shall have the same meaning as defined in the BFA unless otherwise
indicated):

“3.2 Available Credit; Paydown. On receipt of each Schedule, CDF will credit
Dealer with such amount as CDF may deem advisable, up to the remainder of
eighty-five percent (85%) of the net amount of eligible Accounts listed in such
Schedule, minus the amount of Dealer’s SPP Deficit (as defined below) under
Dealer’s Agreement for Wholesale Financing (the ‘AWF’) with CDF, as in effect
from time to time, but in no event will CDF credit Dealer with more than
Dealer’s maximum Accounts Receivable Facility from time to time established by
CDF (the ‘Available Credit’).

Dealer’s ‘SPP Deficit’ shall mean the amount, if any, by which Dealer’s total
current outstanding indebtedness to CDF under the AWF as of the date of the
Inventory Report (as defined below) exceeds the Inventory Value (as defined
below) as determined by, and as of the date of, the Inventory Report. Such SPP
Deficit, if any, will remain in effect for purposes of this Agreement until the
preparation and delivery by Dealer to CDF of a new Inventory Report. Dealer will
forward to CDF by the 10th day of every month an Inventory Report dated as of
the last day of the prior month which specifies the total aggregate wholesale
invoice price of all of Dealer’s inventory financed by CDF under the AWF that is
unsold and in Dealer’s possession and control as of the date of the Inventory
Report.

The term ‘Inventory Value’ is defined herein to mean ninety percent (90%) of the
total aggregate wholesale invoice price of all of Dealer’s inventory financed by
CDF under the AWF that is unsold and in Dealer’s possession and control as of
the date of the Inventory Report and to the extent that CDF has a first
priority, fully perfected security interest therein.

If, for any reason, Dealer’s outstanding loans under Dealer’s Accounts
Receivable Facility shall at any time exceed Dealer’s Available Credit, Dealer
will immediately repay to CDF the amount of such excess.

Furthermore, as an amendment to the AWF, in the event Dealer’s SPP Deficit
exceeds at any time (a) eighty-five percent (85%) of the net amount of eligible
Accounts, minus (b) Dealer’s outstanding loans under Dealer’s Accounts
Receivable Facility, Dealer will immediately pay to CDF, as a reduction of
Dealer’s total current outstanding indebtedness to CDF under the AWF, such
excess.

No advances or loans need be made by CDF if Dealer is in Default.”

     2. Section 7.1 of the BFA is hereby amended to read as follows (capitalized
terms shall have the same meaning as defined in the BFA unless otherwise
indicated):



    “7.1 Termination. This Agreement will continue in full force and effect
(except that it may be terminated by either party upon sixty (60) days written
notice to the other party or immediately by CDF in the exercise of its rights
and remedies upon Default by Dealer) for a period of three (3) years from the
first day of the first month following the date hereof and for successive one
(1) year

 



--------------------------------------------------------------------------------



 



Exhibit 10.44



    periods thereafter, subject to termination at the end of any such period on
at least sixty (60) days prior written notice by either party to the other
party. If such notice of termination is given by Dealer to CDF, such notice will
be ineffective unless Dealer pays to CDF all Obligations on or before the
termination date. Any termination of this Agreement by Dealer or CDF will have
the effect of accelerating the maturity of all Obligations not then otherwise
due, thereby making all of the Obligations immediately due and payable on the
effective date of termination, and will be without any additional penalty or
premium of any kind.



7.1.1   Effect of Termination. Dealer will remain obligated to CDF for CDF’s
advances or commitments made before the effective termination date of this
Agreement. CDF will retain all of its rights, interests and remedies hereunder
until Dealer has paid CDF in full. All waivers, and the agreement to arbitrate,
set forth in this Agreement will survive any termination of this Agreement.”

3. Section 17 of the AWF is hereby amended in its entirety to read as follows:

“17. Termination. Either party may terminate this Agreement at any time by
written notice received by the other party. If CDF terminates this Agreement,
Dealer agrees that if Dealer is not in default hereunder, sixty (60) days prior
notice of termination is reasonable and sufficient (although this provision
shall not be construed to mean that shorter periods may not, in particular
circumstances, also be reasonable and sufficient). Dealer will be obligated to
CDF for CDF’s advances or commitments made before the effective termination date
of this Agreement. CDF will retain all of its rights, interests and remedies
hereunder until Dealer has paid CDF in full. All waivers, and the agreement to
arbitrate, set forth in this Agreement will survive any termination of this
Agreement.”

     Dealer waives notice of CDF’s acceptance of this Addendum.

     All other terms and provision of the BFA and AWF, to the extent consistent
with the foregoing, are hereby ratified and will remain unchanged and in full
force and effect.

     IN WITNESS WHEREOF, Dealer and CDF have both read this Addendum to the BFA
and AWF , understand all the terms and provisions hereof, and agree to be bound
thereby and subject thereto as of this 27th day of July, 2004.

                  En Pointe Technologies Sales, Inc.
 
           
ATTEST:
  By:   Attiazaz “Bob” Din    

     

--------------------------------------------------------------------------------

   

            Attiazaz “Bob” Din    
/s/ Robert A. Mercer
            Chief Executive Officer    

--------------------------------------------------------------------------------

           
   Robert A. Mercer, Secretary
           
 
                GE COMMERCIAL DISTRIBUTION FINANCE     CORPORATION
 
           

  By:   /s/ David J. Lynch    

     

--------------------------------------------------------------------------------

   

            David J. Lynch    

            Vice President of Operations    

 